Citation Nr: 0832050	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an higher initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) for the 
period from July 1, 2004, to April 16, 2005.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the periods from to April 9, 2003, to May 7, 2004.  

3.  Entitlement to a compensable rating for PTSD for the 
period prior to April 9, 2003.     

4.  Entitlement to total disability due to individual 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1976. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran first submitted a claim of service connection for 
PTSD in August 1996.  By a rating decision in October 1996, 
the RO denied the claim.

On February 29, 2000, the veteran filed an application to 
reopen the prior denied claim of service connection for PTSD 
based on new and material evidence.  The RO denied the claim 
to reopen in an April 2000 decision.  The veteran appealed 
that decision to the Board.  The veteran indicated 
disagreement with the disability rating and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal in April 2002.

By a November 2002 decision, the Board granted reopening of 
the claim of service connection for PTSD.  In a May 2003 
decision, the Board granted service connection for PTSD.  In 
a rating decision implementing that Board decision, the RO 
assigned a noncompensable (zero percent) evaluation from 
February 29, 2000 and a 30 percent disability rating from 
April 9, 2003.  The veteran indicated disagreement with the 
disability rating and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
in March 2004.

By a July 2004 rating decision, the RO granted a temporary 
total 100 percent disability rating due to convalescence 
effective May 7, 2004, with a return to 30 percent effective 
from July 1, 2004.

In an August 2004 rating decision, a 50 percent rating was 
assigned effective July 1, 2004.  The veteran has indicated 
continued disagreement.  See AB v. Brown, 6 Vet. App. 35 
(1993) [on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded].

The veteran has also filed a claim of entitlement to TDIU, 
which was denied by the RO in a December 2003 rating 
decision.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal in 
August 2004.

By an August 2005 decision, the Board remanded this case for 
further development. 
Thereafter, in a July 2007 decision, the RO granted a 100 
percent disability rating for PTSD with alcohol dependence, 
effective from April 16, 2005.  The veteran filed a notice of 
disagreement and seeks an earlier effective date than April 
16, 2005 for the award of a 100 percent disability rating for 
PTSD with alcohol dependence.  While the RO has phrased the 
issue as one of entitlement to an earlier effective date, the 
Board observes, as noted above, that the veteran has 
constantly expressed his disagreement with the initially 
disability evaluation assigned for his PTSD.  Accordingly, 
the Board has rephrased the issue as above.  

Hearing clarification

In the April 2008 letter in lieu of VA Form 9, the veteran's 
attorney requested a video conference hearing, or in the 
alternative, a travel Board hearing at a local VA office 
before a member of the Board.  A video conference hearing was 
scheduled for August 11, 2008 at the RO.  However, in a 
letter dated in July 2008, the veteran's attorney withdrew 
the request for a hearing.  

Matters not on appeal

By its November 2002 decision, the Board denied entitlement 
to an increased rating for service-connected corneal scar of 
the left eye.  That issue has been resolved and is no longer 
in appellate status.  See 38 C.F.R. § 20.1100 (2007).

Matters referred to the RO

In February 2000 the veteran also claimed entitlement to 
service connection for shrapnel wound scars.  The RO's April 
2000 decision made no reference to this issue.  In the April 
2001 notice of disagreement, the veteran's attorney noted 
that the RO had not addressed this issue.  It does not appear 
that the RO has taken any further action on this issue.

In her April 2008 letter in lieu of VA Form 9 relating to 
PTSD, the veteran's attorney contended that the veteran was 
entitled to a compensable rating for left ear hearing loss.  
Inasmuch as the veteran is not service-connected for left ear 
hearing loss, the RO interpreted this as a claim of 
entitlement to service connection for left ear hearing loss.  
A VCAA notice relating to this issue was sent in May 2008.  
However, it appears that no further action has been taken by 
the RO on this issue.

Accordingly, these matters are referred to the RO for such 
further action as may be appropriate.


FINDINGS OF FACT

1.  The veteran filed his application to reopen a prior 
denied claim of service connection for PTSD on February 29, 
2000.  By a November 2002 decision, the Board granted 
reopening of the claim.

2.  Throughout the initial evaluation period, the social and 
occupational impairment from the veteran's PTSD has more 
nearly approximated total than deficiencies in most areas.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
post-traumatic stress disorder are met throughout the initial 
evaluation period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2. The issue of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is moot.  Vettese v. Brown, 7 Vet App. 31 
(1994); Holland v. Brown, 6 Vet App. 443 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial disability rating for 
his service-connected post-traumatic stress disorder (PTSD).  
He is also seeking a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

As the veteran's PTSD claim is being granted in full, and as 
the claim of entitlement to TDIU is being dismissed as moot, 
the Board will not include a discussion of the RO's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) at this time, as any failure of VA to properly 
implement the VCAA has necessarily been nonprejudicial with 
respect to these claims.

As was alluded to in the Introduction, in August 2005 the 
Board remanded the issues of entitlement to an increased 
rating for PTSD, which was then rated as 50 percent 
disabling, and entitlement to TDIU, in order to provide the 
veteran with compliant VCAA notice relating to his claim of 
TDIU, and to accord the veteran an examination to determine 
the severity of his service-connected PTSD.  The veteran's 
claim was then to be readjudicated by the agency of original 
jurisdiction.  

Review of the file reveals that the requested VCAA notice was 
sent in May 2006.  The requested PTSD examination was 
conducted in May 2007.  By a July 2007 decision, the RO 
granted a 100 percent disability rating for PTSD, effective 
from April 16, 2005.  In September 2007 the veteran filed a 
notice of disagreement with the effective date.  A statement 
of the case was issued by the agency of original jurisdiction 
in March 2008.  The veteran duly filed a substantive appeal 
to the Board in April 2008.  The case has been returned to 
the Board for further consideration of the appeal, the issue 
having been changed from one of increased rating to a claim 
of entitlement to an earlier effective date.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].


Claim for a Higher Initial Rating

This case involves an appeal of the assignment of an initial 
disability rating for PTSD.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (the Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In accordance with 
Fenderson, the veteran has been awarded separate percentage 
evaluations for his PTSD as follows:  

1.  0 percent from February 29, 2000, to 
April 9, 2003; 
2.  30 percent from April 9, 2003, to May 
7, 2004; 
3.  100 percent from May 7, 2004, to July 
1, 2004; 
4.  50 percent from July 1, 2004, to 
April 16, 2005; and
5.  100 percent from April 16, 2005.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130. The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows:  

A 10 percent rating is assigned for occupational and 
social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

A 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing 
effective work and social relationships.

A 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the DSM-IV, p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. 

See 38 C.F.R. § 4.130 (2007).

In the present case, the veteran essentially contends that 
his PTSD symptomatology with alcohol dependence has been at 
the same level since he filed his initial claim of 
entitlement to service connection on February 29, 2000.

In assigning effective dates for the noncompensable (zero 
percent), 30 percent 50 percent, and 100 percent, the RO has 
relied upon VA examination and outpatient treatment reports, 
which constitute the primary medical evidence of record.  A 
significant private psychiatric evaluation dated April 16, 
2005 was also found by the RO among the veteran's Social 
Security Administration records.

The veteran's claim to reopen his previously disallowed claim 
for service connection for PTSD was filed on February 29, 
2000.  He had suffered a traumatic experience in service 
during 1976 when he was ordered to hit a box containing two 
mortar shells with a shovel.  It blew up, injuring his left 
eye, and killing the soldier who had ordered him to hit the 
box.

A VA psychologist in May 2007 opined that the veteran's 
alcohol abuse and limited drug abuse were secondary to his 
PTSD.  While the United States Court of Appeals for the 
Federal Circuit has held that while 38 U.S.C.A. § 1110 
precludes compensation for primary alcohol abuse disabilities 
and secondary disabilities that result from primary alcohol 
abuse, this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  The RO 
subsequently granted a 100 percent disability rating for PTSD 
with alcohol dependence effective from April 16, 2005, the 
date of a fee-basis examination diagnosing PTSD, major 
depression, and alcohol abuse with problems maintaining 
substantial gainful activity for any length of time and 
problems with relationships.  A GAF of 35 was reported.  

The Board has carefully reviewed the earlier evidence of 
record to determine if there is a basis for establishing a 
higher disability initial disability evaluation.  Review of 
the record reveals a documented history of outpatient and 
inpatient VA treatment for chronic alcoholism and substance 
abuse going back for many years before 2000.  However, the 
veteran was not diagnosed with PTSD until he attended his 
first VA psychiatric examination on April 9, 2003.  This is 
apparently due to the fact that the veteran failed to report 
for VA psychiatric examinations scheduled for April 19, 2000; 
and October 22, 2001.  

While the record up to April 2003 shows no specific diagnosis 
of or treatment for a mental disorder or PTSD, treatment 
records from the Oklahoma City VAMC substance abuse treatment 
program show that the veteran sought treatment for alcohol 
abuse in early January 2000.  In a February 2000 evaluation, 
a substance abuse doctor diagnosed the veteran with 
continuous alcohol dependence, but specifically stated he had 
made no personality diagnosis.  A current GAF score of 55 was 
assigned.  At the time the veteran was homeless and 
unemployed.  He reported that he had been working at the 
Salvation Army until, in December 1999, he had started 
drinking heavily on a daily basis until he would pass out.  
He said that that he did not believe he had been sober for 
three months since 1976.  Thus began another long period of 
inpatient and outpatient treatment for chronic alcoholism 
with homelessness and unemployment that has continued to the 
present time.  

The Board notes that the veteran's attorney filed a progress 
note dated in March 2001 from the Oklahoma City VAMC.  This 
one page document noted that one of the veteran's 
"obstacles" was PTSD.  A treatment plan was outlined with a 
target date of July 27, 2000.  There was a comment that the 
veteran had applied to Topeka's PTSD program, and he was 
still waiting to be accepted.  He did in fact go to the 
Little Rock PTSD program February 2004, but that was after he 
was first diagnosed with PTSD in April 2003.

At the April 2003 VA examination, the VA psychiatrist 
commented that the veteran clearly met the diagnosis of 
chronic PTSD with an early onset, 3-4 months after the 
initial stressor.  She also diagnosed chronic episodic 
alcohol abuse.  She assigned a GAF score of 70.  In the body 
of her report, she commented that the veteran had adequate 
insight into his condition, but he did not conceptualize well 
how the incident had affected his life, particularly in terms 
of his drinking in order to be able to go to sleep because he 
had had problems with sleep for many years.  He had self-
medicated with alcohol to help him sleep.  Included in her 
list of the veteran's primary PTSD symptoms was difficulty 
falling asleep or staying asleep.  She recommended that the 
veteran be referred to a dual diagnosis program for treatment 
of PTSD and alcoholism which existed in Little Rock.

A private psychiatrist with QTC Medical Services conducted an 
examination of the veteran on April 16, 2005.  He diagnosed 
the veteran with PTSD, major depression and alcohol abuse 
with a GAF score of 35.  It was noted that the veteran 
appeared to have problems maintaining substantial gainful 
activity for any length of time, and seemed to have problems 
with relationships.  At the time the veteran reported that he 
still had episodes of drinking, but had been dry for almost 
two months.  He reported that he never held a job over six 
months since 1976, and he had last worked about two years 
ago.

The VA examiner in May 2007 opined that the veteran's alcohol 
abuse and limited drug use were secondary to his PTSD.  He 
commented that the veteran's pattern over the years was to 
drink to excess when he gets irritated or frustrated, 
particularly with reminders of the stressful event.  He noted 
that the veteran also has a history of nightmares and poor 
sleep, and he drinks to get to sleep.  He referred to the 
April 2003 opinion wherein the doctor opined that the veteran 
uses alcohol to self medicate his poor sleep.  He noted that 
the veteran's PTSD and alcohol abuse and limited drug use 
both have an impact on the veteran's capacity to work.  The 
examiner opined that the PTSD itself produced a degree of 
dysfunction in terms of his work capacity which approaches a 
severe level.  He could find a job perhaps and work at it for 
a short period of time but, by history, and by his current 
PTSD status, he could not sustain any job where he had to 
interact with people for any reasonable length of time.  No 
GAF score was provided.

After having carefully considered the matter, the Board finds 
that the April 2003 VA examination report has provided the 
crucial link of the veteran's PTSD to his history of chronic 
alcoholism which existed even prior to the date of his claim 
on January 29, 2000.  That report gave the opinion that the 
veteran had early onset PTSD beginning 3-4 months after the 
incident, and that his alcoholism was a self-medication for a 
primary PTSD symptom, his sleep disturbance.  The VA examiner 
in May 2007 agreed, citing the part of the April 2003 report 
that the veteran used alcohol as a self medication for his 
sleep disorder symptom of PTSD.  He also noted that the 
veteran's PTSD had a severe affect on his work capacity.  
This evidence shows that the veteran's early onset PTSD 
combined with his chronic alcoholism has caused total 
occupational impairment, as demonstrated by his unstable and 
sporadic work history.  

The Board notes that, while the April 2003 VA examiner's 
comments and conclusions relating to the veteran's PTSD 
symptoms and his alcoholism are indicative of more severe 
PTSD symptoms, her assignment of a GAF score of 70 seems 
inconsistent indicating more moderate PTSD symptoms.  Prior 
to April 2003 the GAF scores assigned to the veteran for his 
chronic alcoholism ranged from 45 in October 2000, 60 in 
February 2001, and 55 in March 2001.  As noted above, scores 
ranging from 51 to 60 reflect more moderate symptoms and 
scores ranging from 41 to 50 reflect serious symptoms.  After 
April 2003, the GAF scores assigned for his PTSD and 
alcoholism ranged from 21 in March 2004, 45 in June 2004, and 
35 in April 2005, which reflect more severe symptoms.  
Therefore, the Board discounts the GAF score of 70 assigned 
by the VA examiner in April 1993.

It is apparent to the Board that the veteran's PTSD symptoms 
now recognized as being combined with his chronic alcoholism 
have been essentially the same since he filed his claim on 
February 29, 2000.  Thus, the Board finds that the criteria 
for a 100 percent disability rating for PTSD are met 
throughout the course of this appeal.  




Claim for TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

The TDIU claim has been inextricably intertwined with the 
prior claim of increased rating higher than 50 percent for 
service-connected PTSD.  A claim for TDIU "presupposes that 
the rating for the [service-connected] condition is less than 
100% and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  See Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994).  However, a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect.  See VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)]. 

Since the veteran is entitled to a 100 percent rating for his 
PTSD on a schedular basis; and, as the total rating has been 
made effective for the entire period encompassing the TDIU 
claim, the claim for a TDIU is rendered moot.  See Vettese, 7 
Vet App. 31 ("claim for TDIU presupposes that the rating for 
the condition is less than 100 percent"); Holland, 6 Vet App. 
443.

	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent disability rating for PTSD is granted from 
February 29, 2000, the effective date of service connection, 
subject to the criteria applicable to the payment of monetary 
benefits.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


